USCA11 Case: 20-12565    Date Filed: 03/17/2021    Page: 1 of 2



                                                     [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-12565
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 1:19-cr-00102-JRH-BKE-1



UNITED STATES OF AMERICA,

                                                            Plaintiff - Appellee,

                                  versus

JERRY KEMP,

                                                          Defendant - Appellant.

                       ________________________

                Appeal from the United States District Court
                   for the Southern District of Georgia
                      ________________________

                             (March 17, 2021)

Before JORDAN, GRANT, and BLACK, Circuit Judges.

PER CURIAM:
          USCA11 Case: 20-12565      Date Filed: 03/17/2021   Page: 2 of 2



      Wendell Johnston, Jr., appointed counsel for Jerry Kemp in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967).

Our independent review of the entire record reveals that counsel’s assessment of

the relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Kemp’s conviction and sentence are AFFIRMED.




                                         2